Citation Nr: 0834840	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
July 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2007, the Board promulgated a decision with regard to 
six claims and remanded the case to the RO for additional 
development of the left knee disability claim.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is competent medical to show that the veteran currently 
has a left knee disability to include degenerative joint 
disease that is related to injury that occurred during 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
a left knee disability was incurred in active service.  38 
U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.   38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).



In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The veteran claims that he suffered a left knee injury during 
service at Pearl Harbor on July 4, 1944, when his ship was 
rocked by an explosion from a ship anchored nearby.  He 
asserts that he was thrown across the deck of his ship and 
into a hatch.  He states that he subsequently went to a field 
hospital on Saipan where his knee was drained of pus.  An 
attempt to obtain the records was unsuccessful.  In a 
statement in June 2006, the veteran without further 
explanation or detail asserted that he injured his left knee 
in combat.  

Service personnel records show that the veteran served in the 
United States Marine Corps from July 1943 to January 1946.  
He embarked aboard the USS La Salle at Pearl Harbor and 
sailed from there on May 11, 1944, arriving in Saipan on June 
15, 1944, and transferring to Tinian on July 27, 1944.  He 
participated in amphibious operations against Japanese forces 
on Saipan and Tinian of the Marianas Islands from June 16, 
1944, to August 6, 1944, and on Iwo Jima from February 23, 
1945 to March 25, 1945, during the Battle for Iwo Jima.  In a 
letter dated in August 2005 to the veteran, the service 
department informed him that he was entitled to numerous 
awards to include the combat action ribbon.  

Service medical records do not show any complaint, finding, 
or diagnosis of a left knee disability.  At the time of the 
separation physical examination, the extremities were 
evaluated as normal.  

After service, VA records show that in February 2001 X-rays 
revealed degenerative arthritis of each knees.  On VA 
examination in September 2003, X-rays revealed severe 
degenerative joint disease of each knee.  The assessment was 
degenerative joint disease of the knees without documentation 
to make a direct association between incidences occurring on 
active duty and the current condition.  In May 2004, it was 
noted that the veteran was a good historian and that, to the 
examiner, the knee pain and degenerative joint disease seemed 
likely to have stemmed from trauma occurring while in the 
service.    

On VA examination in August 2007, the assessment of the left 
knee was chronic pain and instability, which was diagnosed as 
post-traumatic degenerative arthritis.  The examiner 
concluded that a causal relationship between the current left 
knee disability and service was questionable, but noted that 
there was a history of knee difficulty in service and of left 
knee problems ever since service without intercurrent post-
service injuries.  The examiner expressed the opinion that 
based on the veteran's history and the examination, it was 
more likely than not that the veteran's left knee problem, 
including the degenerative arthritis, was a continuation of 
the left knee problem in the service.  

The evidence does not establish that a left knee injury was 
affirmatively shown during service and left knee 
symptomatology was first documented many decades after 
service.  Moreover, the veteran's assertion that he injured 
his knee in July 1944 in Pearl Harbor is inconsistent with 
the service personnel records that show he sailed from Pearl 
Harbor in May 1944 with no indication that his ship returned 
to Pearl Harbor in July 1944.  There is an unofficial account 
in the record that there was an explosion in Pearl Harbor in 
May 1994 before the veteran sailed for Saipan.  This lack of 
evidence clearly weighs against the veteran's claim. 

Although the veteran's recollection of the date of the injury 
more than 60 years later is not consistent with the record, 
the timing of the injury does not lessen the veteran's 
credibility that the injury occurred.  Moreover, there are 
two VA medical opinions are favor of the claim.   

In May 2004, by a VA health-care provider and in August 2007 
by a VA examiner, both found the veteran's account of a left 
knee injury in service to be credible in light of the current 
knee condition, and expressed the opinion that the likely 
cause of the current knee disability was trauma during 
service.  There are no medical opinions to rebut their 
conclusions.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise showing that the current left knee 
disability to include degenerative joint disease is 
associated with a left knee injury in service as described by 
the veteran.  In arriving at such conclusion, the Board 
recognizes the veteran's competence to describe symptoms 
relevant to the left knee ever since service.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 38 
C.F.R. § 3.102.  The mandate to accord the benefit of the 
doubt is triggered when the evidence has reached such a stage 
of balance.  In this matter, the Board is of the opinion that 
this point has been attained.  Accordingly, it is the Board's 
judgment that the current medical evidence, as previously 
discussed, indicates that the veteran has a current left knee 
disability including degenerative joint disease that is a 
related to injury during service.  


ORDER

Service connection for a left knee disability is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


